Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3 and 7 are cancelled.
Claims 1-2, 4-6, and 8-12 are allowed.
Applicant’s amendments to the independent claim 1 to further include an electromagnetic induction heating apparatus comprising: “the outer shell member is made up of a bottomed tubular container having a tubular wall section with a closed bottom wall at one end and an opening at another end, and a plate-shaped base plate closing the opening of the bottomed tubular container and provided with an outflow port,
the exit-side opening of the tubular insulating member is connected to the outflow port provided in the base plate; 
the bottomed tubular container has a bottom wall section bulging in a dome-like shape; 
an annular space inside of the outer shell member and outside of an outer peripheral surface of the tubular insulating member is formed; 
a tube inside space inside of the tubular insulating member is formed; 
a communication space formed between a bottom surface of the bottom wall section of the bottomed tubular container and the inlet-side end portion of the tubular insulating member opposed to the bottom surface; 
said inflow port is opening into the annular space; and 

The combination of Miller et al. in view of Kawamura et al. and Ashe is not sufficient to render the claims prima facie obvious. Modifying the numerous features of Miller unsuitable for induction heating based on the disclosure of Kawamura et al. and Ashe, particularly since any such modification would change the principle of operation of Miller and would cause the induction heating system of Miller to be unsuitable as an induction heater.  Furthermore, Applicant argues on pages 2-3 of the REMARKS that “In contrast, Miller has a housing 2 consisting of a cylindrical outer chamber wall 4 and a flat-plate cap 6. The inlet end portion of the cylindrical inner chamber wall 12 extends close to cap 6 and is supported by projections extending from cap 6 (e.g., see para. [0036]) and FIG. 3, 6a). Therefore, the fluid in the device of Miller does not flow along a curved bottom wall of the container and cannot make a smooth U-turn in a dome shape of a bottom tubular container as claimed. Furthermore, the projection extending from cap 6, that is projection 6a with openings 6b, would function to obstruct fluid flow and cause an undesirable pressure loss of the fluid, which would negatively affect the performance. To arrive at the claimed invention, the cap projections 6a of cap 6 that directly contact and hold the cylindrical inner chamber wall 12 would need to be eliminated, which would certainly affect the design, stability and structural integrity of the inner chamber wall as positioned in housing 2. This would be a significant modification, and one which is not suggested by the cited prior art… Ashe's heat storage device has a dome shape at both ends of the metallic casing 34. However, it is a typical shape of a have been considered and persuasive.  Therefore, allowance of Claims 1-2, 4-6, and 8-12 is indicated because the prior arts of record do not show or fairly suggest the claimed limitations as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761